

FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
3363815v.9 CHA715/23015
This Fifteenth Amendment to Eighth Restated Credit Agreement (this “Fifteenth
Amendment”) is effective as of April 1, 2015 (the “Fifteenth Amendment Effective
Date”), by and among CHAPARRAL ENERGY, INC., a Delaware corporation (“Parent”),
Borrowers, JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”), and each of the Lenders party
hereto.
W I T N E S S E T H:
WHEREAS, Parent, Borrowers, Administrative Agent, the other Agents party thereto
and Lenders are parties to that certain Eighth Restated Credit Agreement dated
as of April 12, 2010 (as amended prior to the date hereof, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement, as amended by this Fifteenth Amendment); and
WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to Borrowers; and
WHEREAS, the parties hereto desire to enter into this Fifteenth Amendment to
(i) amend certain terms of the Credit Agreement as more specifically set forth
herein and (ii) decrease the Borrowing Base from $650,000,000 to $550,000,000,
in each case, to be effective on the Fifteenth Amendment Effective Date.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Parent, Borrowers,
Administrative Agent and Lenders party hereto hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Fifteenth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended effective as of the Fifteenth Amendment
Effective Date in the manner provided in this Section 1.
1.1    Amended and Restated Definitions. The definitions of “Additional
Permitted Debt”, “Consolidated Current Liabilities”, “Consolidated EBITDAX”,
“Consolidated Net Interest Expense”, “Loan Documents” and “Reserve Report”
contained in Section 1.02 of the Credit Agreement shall be amended to read in
full as follows:
“Additional Permitted Debt” means secured or unsecured senior and unsecured
subordinated Debt of Parent and/or any other Credit Party issued or incurred
after the Tenth Amendment Effective Date so long as, in each case, (a) such Debt
does not mature or require any scheduled principal payments of the principal
amount thereof prior to the 181st day after the Maturity Date (other than (i)
customary offers to purchase upon a change of control, asset sale or casualty or
condemnation

1

--------------------------------------------------------------------------------



event prepayments and customary acceleration rights after an event of default
and (ii) Debt incurred pursuant to a customary bridge facility so long as such
Debt does not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation (except to the extent permitted pursuant to clause (i))
and such Debt converts at maturity to Debt which does not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation (except to
the extent permitted pursuant to clause (i)) prior to the 181st day after the
Maturity Date as in effect on the date of determination), (b) no indenture or
other agreement governing such Debt contains (i) financial covenants that are
more restrictive on Parent and its Restricted Subsidiaries than the financial
covenants set forth in this Agreement; provided that any financial covenant(s)
not contained in this Agreement prior to the incurrence of such Additional
Permitted Debt will be incorporated into this Agreement and any financial
covenant set forth in this Agreement that would otherwise be less restrictive
will be amended to be at least as restrictive as the corresponding version
contained in such Additional Permitted Debt, thereby satisfying the requirement
under this clause (b)(i) for such Additional Permitted Debt (and, in each case,
the Lenders hereby authorize, consent and instruct the Administrative Agent to
enter into any amendment or other modification of this Agreement in order to add
such additional financial covenant(s) or to make existing financial covenants in
this Agreement more restrictive on Parent and its Restricted Subsidiaries, in
each case to as set forth in any such indenture or other agreement governing
such Debt) or (ii) covenants (other than financial covenants) or events of
default that are, taken as a whole, more restrictive in any material respect on
Parent or any of its Restricted Subsidiaries than those contained in this
Agreement are on Parent and its Restricted Subsidiaries, (c) after giving effect
to the issuance or incurrence of such Debt on a pro forma basis, the Parent
shall be in compliance with all covenants set forth in Section 9.01 as of the
last day of the applicable period covered by the certificate most recently
delivered pursuant to Section 8.01(c) (for purposes of Section 9.01, as if such
Debt, and all other Additional Permitted Debt issued or incurred since the first
day of such applicable period, had been issued or incurred on the first day of
such applicable period) and (d) in the case of any secured Debt, such Debt is
secured on a junior priority basis and the administrative agent, trustee or
collateral agent under the indenture or agreement governing such Debt, on behalf
of itself and the holders or lenders of such Debt, enters into a customary
intercreditor agreement with terms and provisions reasonably acceptable to the
Administrative Agent as determined in its sole discretion.
“Consolidated Current Liabilities” means with respect to Parent and the
Consolidated Restricted Subsidiaries, as of any date of determination, the sum
of the current obligations of Parent and the Consolidated Restricted
Subsidiaries at such time determined in accordance with GAAP, excluding
therefrom (i) current maturities due on the Loan, and (ii) non-cash current
obligations and liabilities under ASC Topic 815 and ASC Topic 410, including, in
any event, any non-cash deferred premiums payable on or with respect to any
derivative instruments.

2

--------------------------------------------------------------------------------



“Consolidated EBITDAX” means with respect to Parent and the Consolidated
Restricted Subsidiaries for any applicable period: (a) Consolidated Net Income
of Parent and the Consolidated Restricted Subsidiaries for such period, plus, to
the extent deducted in the calculation of Consolidated Net Income, (b) the sum
of (i) income or material franchise Taxes paid or accrued; (ii) Consolidated Net
Interest Expense; (iii) amortization, depletion and depreciation expense; (iv)
any non-cash losses or charges on any Swap Agreement, including those resulting
from the requirements of ASC Topic 815, for that period; (v) other non-cash
charges (excluding accruals for cash expenses made in the ordinary course of
business), including, without limitation, non-cash employee compensation; (vi)
costs and expenses associated with, and attributable to, oil and gas capital
expenditures that are expensed rather than capitalized; (vii) charges, reserves
and expenses attributable to and incurred on or after January 1, 2015 in
connection with cost savings initiatives, transition, business optimization and
other restructuring charges (including costs related to the costs relating to
curtailments, strategic initiatives and contracts, consulting fees, legal
expenses, severance payments, employee paid time off, healthcare gross up
payments, modifications to pension and post-retirement employee benefit plans),
in each case other than operating improvements resulting from operating expense
reductions; provided that the maximum aggregate amount of such charges, reserves
and expenses added back pursuant to this clause (vii) during the term of this
Agreement shall not exceed $25,000,000 for all periods; (viii) reasonable and
customary fees and expenses relating to the refinancing of the Permitted 2005
Bond Debt; and (ix) reasonable and customary fees and expenses relating to the
refinancing of the Permitted 2007 Bond Debt; less, to the extent included in the
calculation of Consolidated Net Income, (c) the sum of (i) the income of any
Person (other than Wholly-Owned Subsidiaries of such Person) unless such income
is received by such Person in a cash distribution; (ii) gains or losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
normal course of business); (iii) any non-cash gains on any Swap Agreement,
including those resulting from the requirements of ASC Topic 815, for that
period; (iv) any cash proceeds received from the termination or other
monetization of any Swap Agreement (including, as applicable, any trade
confirmations made pursuant thereto, but excluding, for the avoidance of doubt,
any cash proceeds received upon the scheduled settlement of any Swap Agreement)
unless such termination or other monetization was permitted under Section 9.12
hereof; and (v) extraordinary or non-recurring gains, but not net of
extraordinary or non-recurring “cash” losses. Notwithstanding anything to the
contrary contained herein, all calculations of Consolidated EBITDAX shall be (A)
in all respects, acceptable to, and approved by, the Administrative Agent, (B)
for any applicable period of determination during which a Credit Party has
consummated an acquisition or disposition (to the extent permitted hereunder) of
Properties, calculated and determined on a pro forma basis as if such
acquisition or disposition was consummated on the first day of such applicable
period, and (C) calculated, determined and adjusted for any applicable period to
exclude any income, loss or other adjustments with respect to Unrestricted

3

--------------------------------------------------------------------------------



Subsidiaries determined in accordance with GAAP, except income received pursuant
to a cash distribution shall be included in the calculation of Consolidated
EBITDAX.
“Consolidated Net Interest Expense” means, with respect to Parent and the
Consolidated Restricted Subsidiaries for any period, the remainder of the
following for such period:
(a)    consolidated interest expense (including (i) amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(ii) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of obligations under Swap Agreements or other derivative
instruments pursuant to GAAP), (iv) the interest component of the liability in
respect of any Capitalized Leases and (v) net payments, if any, made (less net
payments, if any, received), pursuant to interest rate Swap Agreements with
respect to Indebtedness, and excluding (vi) any prepayment premium or penalty,
(vii) annual agency fees paid to the administrative agents and collateral agents
under any credit facilities or other debt instruments or documents, (viii) costs
associated with Swap Agreements and breakage costs in respect of Swap Agreements
related to interest rates, (ix) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, recapitalization or purchase accounting in
connection with any acquisition (or purchase of assets), (x) penalties and
interest relating to taxes and any other fees related to any acquisitions (or
purchases of assets) after the Fifteenth Amendment Effective Date, (xi) any
“additional interest” with respect to any securities, (xii) amortization or
expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees and expenses, (xiii) any amortization or expensing of
bridge, commitment and other financing fees and any other fees related to any
acquisitions (or purchases of assets) after the Fifteenth Amendment Effective
Date and (ix) any accretion of accrued interest on discounted liabilities (other
than Debt except to the extent arising from the application of purchase or
recapitalization accounting); plus
(b)    consolidated capitalized interest for such period, whether paid or
accrued; minus
(c)    interest income.
For purposes of this definition, interest with respect to any Capitalized Leases
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease in
accordance with GAAP.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth

4

--------------------------------------------------------------------------------



Amendment, the Thirteenth Amendment, the Fourteenth Amendment, the Fifteenth
Amendment, the Notes, the Letter of Credit Agreements, the Letters of Credit,
the Certificate of Effectiveness, and the Security Instruments.
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st and
June 30th (and such other date in the event of an Interim Redetermination or
Optional Swap Unwind Redetermination) the oil and gas reserves attributable to
the proved Oil and Gas Properties of the Credit Parties that the Borrowers
desire to have included in the determination of the Borrowing Base (or as for
Interim Redeterminations or Optional Swap Unwind Redeterminations, the proved
Oil and Gas Properties of the Credit Parties acquired since the last
redetermination of the Borrowing Base that the Borrowers desire to have included
in the determination of the Borrowing Base), together with a projection of the
rate of production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date. Until superseded, the Initial
Reserve Report shall be considered the Reserve Report.
1.2    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section in appropriate
alphabetical order:
“Borrowing Base Properties” shall mean the Oil and Gas Properties included in
the Reserve Report delivered pursuant to Section 8.12 pursuant to which the then
existing Borrowing Base was established.
“Consolidated Net Cash Interest Expense” means, with respect to Parent and the
Consolidated Restricted Subsidiaries for any period, the remainder of the
following for such period:
(a)    consolidated cash interest expense; plus
(b)    consolidated capitalized interest for such period, whether paid or
accrued; minus
(c)    interest income.
“Consolidated Net Secured Debt” means, at any date, all Debt of Parent and the
Consolidated Restricted Subsidiaries determined on a consolidated basis that is
secured by a Lien on any Property of Parent or any Consolidated Restricted
Subsidiary minus the amount, if any, by which (i) the amount of Excess Cash at
the time of calculation exceeds (ii) an amount equal to seven percent (7%) of
the Borrowing Base then in effect.
“Fifteenth Amendment” means that certain Fifteenth Amendment to Eighth Restated
Credit Agreement dated effective as of April 1, 2015, among Parent, the
Borrowers, Administrative Agent and the Lenders party thereto.

5

--------------------------------------------------------------------------------



“Fifteenth Amendment Effective Date” means April 1, 2015.
1.3    Amendment to Article I of the Credit Agreement. A new Section 1.06 is
hereby added to the Credit Agreement immediately following Section 1.05 thereof,
which Section 1.06 shall read in full as follows:
Section 1.06    Pro Forma and Other Calculations. Notwithstanding anything to
the contrary herein, for purposes of determining compliance with any test or
covenant contained in this Agreement, “pro forma” or “pro forma basis” means, as
to any calculation of the ratio of Consolidated Net Secured Debt to Consolidated
EBITDAX, the ratio of Consolidated Net Debt to Consolidated EBITDAX, the ratio
of Consolidated EBITDAX to Consolidated Net Cash Interest Expense or the Current
Ratio (including component definitions thereof), for any events as described
below that occur subsequent to the commencement of any period of four
consecutive fiscal quarters (the “Reference Period”) for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred as of the first day of the
Reference Period (or, in the case of Current Ratio, as of the last day of such
Reference Period) and that: (i) in making any determination on a pro forma
basis, (x) all Debt (including Debt issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Debt incurred for working capital
purposes) issued, incurred, assumed or permanently repaid during the Reference
Period (or, unless otherwise specified, occurring during the Reference Period or
thereafter and through and including the date of determination, if applicable)
shall be deemed to have been issued, incurred, assumed or permanently repaid at
the beginning of such period, (y) interest charges attributable to interest on
any Debt, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination would have been in effect
during the period for which pro forma effect is being given and (z) the
acquisition or disposition of any assets included in calculating Current Ratio
shall be deemed to have occurred as of the last day of the applicable Reference
Period, and (ii) any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, effect shall be given to such designation and all other designations
of Unrestricted Subsidiaries as Restricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of an Unrestricted Subsidiary as a Restricted Subsidiary,
collectively. Notwithstanding anything to the contrary contained herein, all pro
forma calculations shall be in all respects, acceptable to, and approved by, the
Administrative Agent.

6

--------------------------------------------------------------------------------



1.4    Amendment to Section 3.04(c) of the Credit Agreement. Section 3.04(c) of
the Credit Agreement is hereby amended to add a new clause (vi) thereto
immediately following clause (v) thereof, which clause (vi) shall read in full
as follows:
(vi)    Promptly (and in any event within one Business Day) following any sale,
lease, conveyance, disposition or other transfer by any Credit Party of any of
its Property, or any termination or other monetization by any Credit Party of
any Swap Agreement in respect of commodities, other than as permitted by Section
9.12, the Borrowers shall prepay the Loans in an aggregate amount equal to one
hundred percent (100%) of the net proceeds of such sale, termination or other
monetization. Nothing in this paragraph is intended to permit any Credit Party
to sell Property other than pursuant to Section 9.12, and any such non-permitted
sale will constitute a breach of this Agreement.
1.5    Amendment to Section 7.16(a) of the Credit Agreement. Section 7.16(a) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:
(a)    Except as disclosed in Schedule 7.16, each Credit Party has good and
defensible title in all material respects to the Borrowing Base Properties
(excluding, to the extent this representation and warranty is deemed to be made
after the Effective Date, any Oil and Gas Properties sold or transferred in
compliance with Section 9.12) and good title in all material respects to all its
personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03. After giving full effect to the Excepted Liens, a
Credit Party specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the Reserve Report
pursuant to which the then existing Borrowing Base was established, and the
ownership of such Properties shall not in any material respect obligate such
Credit Party to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the Reserve Report pursuant to
which the then existing Borrowing Base was established that is not offset by a
corresponding proportionate increase in such Credit Party’s net revenue interest
in such Property.
1.6    Amendments to Section 8.01 of the Credit Agreement.
(a)    Section 8.01(d) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(d)    Certificate of Financial Officer — Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder and the delivery of the financial
statements under Section 8.01(b) for the fiscal quarter ending June 30, 2014, a
certificate of a Financial Officer of Borrower Representative, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth as
of a recent date, a true and complete list of all Swap Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional

7

--------------------------------------------------------------------------------



amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, the counterparty to each
such agreement, and a reasonably detailed schedule (including such supporting
information as the Administrative Agent may reasonably request) of the
reasonably anticipated production from the proved Oil and Gas Properties of the
Credit Parties not included in such Reserve Report.
(b)    Section 8.01(h) of the Credit Agreement is hereby amended by deleting the
reference to “Section 9.12(h)” contained therein and inserting in lieu thereof a
reference to “Section 9.12(h), Section 9.12(i) or Section 9.12(j)”.
1.7    Amendment to Section 8.12 of the Credit Agreement. Clauses (a) and (b) of
Section 8.12 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:
(a)    On or before April 1st and October 1st of each year, commencing
October 1, 2010, the Borrowers shall furnish to the Administrative Agent and the
Lenders a Reserve Report. The Reserve Report as of December 31st (to be
furnished by April 1st of the following year) of each year shall be prepared by
(%4) one or more Approved Petroleum Engineers with respect to not less than
eighty percent (80%) of the Recognized Value of the Borrowers’ proved Oil and
Gas Properties that the Borrowers desire to be included in the determination of
the Borrowing Base, and (%4) the chief engineer of the Borrowers with respect to
the remaining twenty percent (20%) (or such lesser percentage as may not be
covered pursuant to clause (i) above) of the Recognized Value of the Borrowers’
proved Oil and Gas Properties that the Borrowers desire to be included in the
determination of the Borrowing Base, and the June 30th Reserve Report (to be
furnished by October 1st) of each year shall be prepared by or under the
supervision of the chief engineer of the Borrowers. In each case, the chief
engineer of the Borrowers shall certify that such Reserve Report is based on
information that was prepared in good faith based upon assumptions believed to
be reasonable at the time and to have been prepared in accordance with the
procedures used in the immediately preceding Reserve Report.
(b)    In the event of an Interim Redetermination or an Optional Swap Unwind
Redetermination, the Borrowers shall furnish to the Administrative Agent and the
Lenders a Reserve Report prepared by or under the supervision of the chief
engineer of the Borrowers who shall certify such Reserve Report to be based on
information that was prepared in good faith based upon assumptions believed to
be reasonable at the time and to have been prepared in accordance with the
procedures used in the immediately preceding Reserve Report except that the
Properties covered by such report may, in the discretion of the Borrowers, be
limited to the proved Oil and Gas Properties acquired since the last
redetermination of the Borrowing Base that the Borrowers desire to have included
in the determination of the Borrowing Base (provided, that, in connection with
any Interim Redetermination requested by

8

--------------------------------------------------------------------------------



the Administrative Agent pursuant to Section 2.07(b)(ii) (or any Optional Swap
Unwind Redetermination requested by the Administrative Agent pursuant to Section
2.07(b)(iv), the Reserve Report shall cover such additional Oil and Gas
Properties of the Borrowers as the Required Lenders may reasonably request so
long as the Borrowers desire for such Oil and Gas Properties to be included in
the determination of the Borrowing Base). For any Interim Redetermination
requested by the Administrative Agent or the Borrowers pursuant to Section
2.07(b)(ii) or Section 2.07(b)(iii) or for any Optional Swap Unwind
Redetermination requested by the Administrative Agent pursuant to Section
2.07(b)(iv), the Borrowers shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than forty-five (45) days following the receipt of such request.
Each Reserve Report prepared by the chief engineer of the Borrowers and
delivered to the Administrative Agent hereunder shall be accompanied by a
reconciliation to the most recently delivered Reserve Report prepared by one or
more Approved Petroleum Engineers.
1.8    Amendment to Section 8.13 of the Credit Agreement. The second sentence of
Section 8.13(c) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:
To the extent that the Administrative Agent or the Required Lenders are not
satisfied with title to any Collateral after the 90-day period has elapsed, such
unacceptable Collateral shall not count towards the 80% requirement, and the
Administrative Agent may send a notice to the Borrowers (or Borrower
Representative) and the Lenders that the then outstanding Borrowing Base shall
be reduced by an amount as determined by the Required Lenders to cause the
Borrowers to be in compliance with the requirement to provide acceptable title
information on 80% of the total Recognized Value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report.
1.9    Amendment to Section 8.14(e) of the Credit Agreement. Section 8.14(e) of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:
(e)    If Parent or the Borrowers desire to designate any Wholly-Owned
Subsidiary which is then an Unrestricted Subsidiary to be a Restricted
Subsidiary after the date hereof, Parent and the Borrowers shall cause such
Person to comply with Section 8.14(c), at which time such Subsidiary shall cease
to be an “Unrestricted Subsidiary” and shall become a “Restricted Subsidiary”
for purposes of this Agreement and the other Loan Documents without any
amendment, modification or other supplement to any of the foregoing.
1.10    Amendments to Section 9.01 of the Credit Agreement.
(a)    Section 9.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

9

--------------------------------------------------------------------------------



(b)    Consolidated Net Secured Debt to Consolidated EBITDAX. Commencing with
the fiscal quarter ending June 30, 2015, Parent will not permit, as of the last
day of any fiscal quarter, the ratio of Consolidated Net Secured Debt (on such
date) to Consolidated EBITDAX (for each Rolling Period ending on such date) to
be greater than 2.25 to 1.0.
(b)    Section 9.01(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(c)    Consolidated Net Debt to Consolidated EBITDAX. Commencing with the fiscal
quarter ending June 30, 2010 and ending with the fiscal quarter ending March 31,
2015, Parent will not permit, as of the last day of any fiscal quarter, the
ratio of Consolidated Net Debt (on such date) to Consolidated EBITDAX (for each
Rolling Period ending on such date) to be greater than 4.50 to 1.0.
(c)    A new Section 9.01(d) is hereby added to the Credit Agreement immediately
following Section 9.01(c) thereof, which Section 9.01(d) shall read in full as
follows:
(d)     Interest Coverage Ratio. Commencing with the fiscal quarter ending June
30, 2015, Parent will not permit, as of the last day of any fiscal quarter, the
ratio of Consolidated EBITDAX (for each Rolling Period ending on such date) to
Consolidated Net Cash Interest Expense (for each Rolling Period ending on such
date) to be less than 2.0 to 1.00.
1.11    Amendments to Section 9.02 of the Credit Agreement.
(a)    Section 9.02(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(c)     accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business, of which no more than $30,000,000
(in the aggregate) are delinquent or outstanding more than 90 days after the
date of receipt or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP.
(b)    Section 9.02(h) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(h)    Additional Permitted Debt and guarantee obligations of any Credit Party
in respect thereof; provided, that (i) the aggregate

10

--------------------------------------------------------------------------------



principal amount of Additional Permitted Debt incurred on or after the Fifteenth
Amendment Effective Date shall not exceed $300,000,000 and (ii) upon the
issuance or incurrence of any Additional Permitted Debt, after giving effect to
any Automatic Debt Issuance Redetermination required under Section 2.07(d) and
any mandatory prepayment required under Section 3.04(c)(iii), the total Credit
Exposures of all of the Lenders does not exceed the Borrowing Base.
1.12    Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended to add a new clause (e) thereto immediately
following clause (d) thereof, which clause (e) shall read in full as follows:
(e)    Junior Liens on Property securing the Debt described in Section 9.02(h),
but only to the extent that the Administrative Agent holds first priority Liens
on such Property to secure the Indebtedness and such Liens are subject to a
customary intercreditor agreement with terms and provisions acceptable to the
Administrative Agent as determined in its sole discretion.
1.13    Amendments to Section 9.12 of the Credit Agreement.
(a)    Section 9.12(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(c)    farmouts, sales or other dispositions of undeveloped acreage or other
undeveloped Oil and Gas Properties not constituting Borrowing Base Properties
and assignments in connection with such transactions;
(b)    Section 9.12(h) of the Credit Agreement is hereby deleted and the
following clauses (h), (i) and (j) are hereby inserted in lieu thereof:
(h)     provided no Default or Event of Default exists or would exist after
giving effect to such sale or other disposition, and provided further that the
total Credit Exposures of all of the Lenders does not exceed the Borrowing Base
at the time of such sale or disposition of any such Oil and Gas Property, the
sale or other disposition of any developed Oil and Gas Properties not
constituting Borrowing Base Properties;
(i)    the unwinding or termination of any Swap Agreement:
(i)    with a scheduled expiration or termination date prior to November 1,
2015; provided that (A) no Default or Event of Default exists or would exist
after giving effect to such unwinding

11

--------------------------------------------------------------------------------



or termination, (B) the total Credit Exposures of all of the Lenders does not
exceed the Borrowing Base at the time of such unwinding or termination, (C) the
net cash proceeds received pursuant to any such unwind or termination shall be
applied to the repayment of Loans, and (D) contemporaneously with the unwinding
or termination of any such Swap Agreements with maturity dates more than 30 days
after the date such Swap Agreements are unwound or terminated, the Borrowers
shall enter into corresponding Swap Agreements, on equivalent notional volumes
and tenors for each of oil, gas and natural gas liquids Swap Agreements unwound
or terminated, as applicable, and with a call, put or other settlement price
that is not more than $5.00 less than the then applicable market price for such
commodity at the times such hedge is entered into; and
(ii)    as may be necessary to comply with Section 9.18, so long as no Swap
Agreements are unwound or terminated pursuant to this clause (ii) other than
Swap Agreements in respect of the minimum volumes necessary to achieve such
compliance;
(j)    provided no Default or Event of Default exists or would exist after
giving effect to such sale or other disposition, and provided further that the
total Credit Exposures of all of the Lenders does not exceed the Borrowing Base
at the time of such sale or disposition of any Oil and Gas Property or the
termination of any Swap Agreement in respect of commodities (including, as
applicable, any trade confirmations made pursuant thereto), the sale or other
disposition of any Borrowing Base Property or the termination of any Swap
Agreements in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto) that is not otherwise permitted by the
foregoing clauses (a) through (i); provided that:
(i)    the aggregate value (which, for purposes hereof, shall mean the value the
Administrative Agent attributes to such Borrowing Base Property or Swap
Agreement (including, as applicable, any trade confirmations made pursuant
thereto) for purposes of the most recent redetermination of the Borrowing Base)
of such Properties sold or disposed of pursuant to this clause (i) in any period
between Scheduled Redeterminations shall not exceed five percent (5%) of the
Borrowing Base then in effect, and
(ii)    upon any termination of any Swap Agreement pursuant to Section
9.12(i)(ii) or this Section 9.12(j) (including, as applicable, any trade
confirmations made pursuant thereto), Administrative Agent may, by notifying the
Borrowers (or the

12

--------------------------------------------------------------------------------



Borrower Representative thereof), elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations and any such redetermination
shall not be considered an Interim Redetermination.


1.14    Amendments to Section 9.18 of the Credit Agreement.
(a)    Section 9.18(a)(i) of the Credit Agreement is hereby amended by deleting
the following words from subclauses (B)(1) and (B)(2):
“set forth in the most recent Reserve Report delivered to Administrative Agent
hereunder (as such report may be supplemented from time to time by the Credit
Parties delivering to Administrative Agent updated well projections and other
information reflecting the drilling activity, acquisitions, dispositions and
other results of operations since the effective date of such Reserve Report)”.
(b)    Section 9.18(a)(iii) of the Credit Agreement is hereby amended by
deleting the following words therefrom:
“as set forth in the most recent Reserve Report delivered to Administrative
Agent hereunder (as such report may be supplemented from time to time by the
Credit Parties delivering to Administrative Agent updated well projections and
other information reflecting the drilling activity, acquisitions, dispositions
and other results of operations completed since the effective date of such
Reserve Report)”.
(c)    Section 9.18 of the Credit Agreement is hereby amended to add a new
clause (d) thereto immediately following clause (c) thereof, which clause (d)
shall read in full as follows:
(d)    For purposes of this Section 9.18, the reasonably anticipated production
from Proved Reserves or Proved Developed Producing Reserves of Oil and Gas
Properties of the Credit Parties (other than Acquisition Properties) shall be
(i) with respect to Oil and Gas Properties that the Borrowers desire to be
included in the determination of the Borrowing Base, such production as set
forth in the most recent Reserve Report delivered to Administrative Agent
hereunder (as such report may be supplemented from time to time by the Credit
Parties delivering to Administrative Agent updated well projections and other
information reflecting the drilling activity, acquisitions, dispositions and
other results of operations completed since the effective date of such Reserve
Report), and (ii) with respect

13

--------------------------------------------------------------------------------



to Oil and Gas Properties not included in the most recent Reserve Report, such
production as set forth in the most recent certificate delivered to the
Administrative Agent pursuant to Section 8.01(d).
SECTION 2.    Borrowing Base Decrease.    The Borrowing Base shall be decreased,
effective as of the Fifteenth Amendment Effective Date, from $650,000,000 to
$550,000,000 and shall remain at $550,000,000 until the next Scheduled
Redetermination Date, Interim Redetermination Date or other redetermination or
adjustment of the Borrowing Base thereafter, whichever occurs first pursuant to
the Credit Agreement as amended hereby. The Borrowers, Parent and Lenders agree
that the redetermination of the Borrowing Base provided for in this Section 2
shall be considered and deemed to be the Scheduled Redetermination scheduled for
on or about May 1, 2015 for the purposes of Section 2.07 of the Credit
Agreement.
SECTION 3.    Conditions Precedent to this Fifteenth Amendment. The
effectiveness of the amendments to the Credit Agreement contained in Section 1
hereof and the decrease in the Borrowing Base provided for in Section 2 hereof
is subject to the satisfaction of each of the following conditions precedent:
3.1    Counterparts. Administrative Agent shall have received counterparts
hereof duly executed by each Borrower and the Required Lenders.
3.2    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Fifteenth Amendment
Effective Date, including the amendment fee referred to in Section 3.3 below.
3.3    Amendment Fee. The Administrative Agent shall have received an amendment
fee for the benefit of the Lenders executing this Fifteenth Amendment on or
prior to the Fifteenth Amendment Effective Date in an amount for each such
Lender equal to 20 basis points (0.20%) of the amount of such Lender's
Applicable Percentage of the Borrowing Base as of the Fifteenth Amendment
Effective Date (after giving effect to Section 2 hereof).
3.4    Other Documents. Administrative Agent shall have been provided with such
other documents, instruments and agreements, and Parent and Borrowers shall have
taken such actions, as Administrative Agent or counsel to Administrative Agent
may reasonably require in connection with this Fifteenth Amendment and the
transactions contemplated hereby.
SECTION 4.    Representations and Warranties of Borrowers. To induce the Lenders
and Administrative Agent to enter into this Fifteenth Amendment, Parent and
Borrowers hereby jointly and severally represent and warrant to the Lenders and
Administrative Agent as follows:
4.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of each Credit Party contained in the Credit Agreement and the other
Loan Documents is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date, in which case such representations and warranties shall be
true and correct as of such specified earlier date.

14

--------------------------------------------------------------------------------



4.2    Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrowers of this Fifteenth Amendment are within Parent’s and
Borrowers’ corporate and limited liability company powers (as applicable), have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any material
agreement binding upon Parent, any Borrower or any other Credit Party or result
in the creation or imposition of any Lien upon any of the assets of Parent, any
Borrower or any other Credit Party except Excepted Liens.
4.3    Validity and Enforceability. This Fifteenth Amendment constitutes the
valid and binding obligation of Parent and Borrowers enforceable in accordance
with its terms, except as (%3) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (%3) the availability of equitable remedies may be limited by equitable
principles of general application.
4.4    No Default, Event of Default or Borrowing Base Deficiency. No Default or
Event of Default has occurred which is continuing and the total Credit Exposures
of all Lenders do not exceed the Borrowing Base.
SECTION 5.    Miscellaneous.
5.1    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Fifteenth Amendment.
5.2    Parties in Interest. All of the terms and provisions of this Fifteenth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
5.3    Legal Expenses. Parent and Borrowers hereby jointly and severally agree
to pay on demand all reasonable fees and expenses of counsel to Administrative
Agent incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Fifteenth Amendment and all related documents.
5.4    Counterparts. This Fifteenth Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Fifteenth Amendment until Parent, Borrowers and the Required
Lenders have executed a counterpart. Facsimiles or other electronic transmission
(e.g. .pdf) shall be effective as originals.
5.5    Complete Agreement. THIS FIFTEENTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

15

--------------------------------------------------------------------------------



5.6    Headings. The headings, captions and arrangements used in this Fifteenth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Fifteenth Amendment, nor
affect the meaning thereof.
5.7    Effectiveness. This Fifteenth Amendment shall be effective automatically
and without necessity of any further action by Parent, Borrowers, Administrative
Agent or Lenders when counterparts hereof have been executed by Parent,
Borrowers, Administrative Agent and the Required Lenders, and all conditions to
the effectiveness hereof set forth herein have been satisfied.
5.8    Governing Law. This Fifteenth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Fifteenth Amendment to
be duly executed by their respective Responsible Officers on the date and year
first above written.
[Signature pages to follow]


PARENT:
CHAPARRAL ENERGY, INC.,
a Delaware corporation

By: /s/ Mark A. Fischer

Mark A. Fischer,
Chief Executive Officer and President



BORROWERS:
CHAPARRAL ENERGY, L.L.C.
CHAPARRAL RESOURCES, L.L.C.
CHAPARRAL CO2, L.L.C.
CEI ACQUISITION, L.L.C.
CEI PIPELINE, L.L.C.
CHAPARRAL REAL ESTATE, L.L.C.
CHAPARRAL EXPLORATION, L.L.C.
ROADRUNNER DRILLING, L.L.C.

By: /s/ Mark A. Fischer

Mark A. Fischer, Manager



GREEN COUNTRY SUPPLY, INC.

16

--------------------------------------------------------------------------------



By:
/s/ Mark A. Fischer    
Mark A. Fischer,
Chief Executive Officer and President






SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT/LENDER:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:
/s/ Anson Williams    
Anson WIlliams,
Authorized Officer






SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:     /s/ Michael Higgins    

Name:    Michael Higgings    

Title:    Director    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
ROYAL BANK OF CANADA,
as a Lender

By:     /s/ Mark Lumpkin, Jr.     

Name:    Mark Lumpkin, Jr.    

Title:    Authorized Signatory    







SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
UBS AG, STAMFORD BRANCH,
as a Lender

By:    /s/ Darlene Arias    

Name:    Darlene Arias    

Title:    Director    
By:    /s/ Craig Pearson    

Name:    Craig Pearson    

Title:    Associate Director    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender

By:    /s/ Michael Willis    

Name:    Michael Willis    

Title:    Managing Director    
By:    /s/ Sharada Manne    

Name:    Sharada Manne    

Title:    Managing Director    







SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
SOCIÉTÉ GÉNÉRALE,
as a Lender

By:    /s/ David M. Bornstein    

Name:    David M. Bornstein    

Title:    Director    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
WELLS FARGO BANK, N.A.,
as a Lender

By:    /s/ Catherine Cook    

Name:    Catherine Cook    

Title:    Director    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
THE BANK OF NOVA SCOTIA,
as a Lender

By:    /s/ Alan Dawson    

Name:    Alan Dawson    

Title:    Director    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
COMERICA BANK,
as a Lender

By:    /s/ Devin S. Eaton    

Name:    Devin S. Eaton    

Title:    Relationship Manager    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
NATIXIS, NEW YORK BRANCH,
as a Lender

By:    /s/ Stuart Murray    

Name:    Stuart Murray    

Title:    Managing Director    
By:    /s/ Louis P. Laville    

Name:    Louis P. Laville    

Title:    Managing Director    







SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Larry Scars    

Name:    Larry Scars    

Title:    Senior Vice President    







SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
COMPASS BANK,
as a Lender

By:    /s/ Ian Payne    

Name:    Ian Payne    

Title:    Vice President    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender
By:    /s/ Doreen Barr    

Name:    Doreen Barr    

Title:    Authorized Signatory    
By:    /s/ Remy Riester    

Name:    Remy Riester    

Title:    Authorized Signatory    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



 
LENDER:
KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ John Dravenstott    

Name:    John Dravenstott    

Title:    Vice President    



SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
MUFG UNION BANK, N.A. (f/k/a UNION BANK, N.A),
as a Lender

By:    /s/ Rachel Bowman    

Name:    Rachel Bowman    

Title:    Vice President    



SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Nicholas T. Hanford    

Name:    Nicholas T. Hanford    

Title:    Vice President    



SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.

--------------------------------------------------------------------------------



LENDER:
GOLDMAN SACHS BANK USA,
as a Lender

By:    /s/ Jamie Minieri    

Name:    Jamie Minieri    

Title:    Authorized Signatory    





SIGNATURE PAGE
FIFTEENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.